McOLELLAN, J.
Two facts distinguish this case from that of Cummins v. Beaumont, 68 Ala. 204. There, the bailee, Mrs. Phillips, had no authority to sell the piano. Here, Brantley & Sons were the consignees of the piano for the express purpose ef selling it. There, Mrs. Phillips was not a retail dealer in musical instruments, but a mere agent to solicit orders for such instruments to be filled directly by Cummins. Here Brantley & Sons were regular retail dealers in musical instruments, and had this piano in stock for sale to all appearances just as they had for sale any other instrument or article in that stock. These facts, in our opinion, take the present case out of the influence of the principles declared in Cummins v. Beaumont, and bring it within the doctrine, established by adjudications in other courts and recognized by this, that ‘ ‘when the owner, by his own act or consent, has given another such evidence of the right to sell, or otherwise dispose of his goods, as according to the customs of trade, or the common understanding of the world, usually accompanied the authority of sale, or disposition, ” as where a manufacturer delivers property, retaining title, to a retail dealer for the purposes of sale by the latter, a sale by the person thus intrusted with the possession of the goods, and with the indicia of ownership, or of authority to sell, or otherwise dispose of them, in violation of his duty to the owner, to an innocent purchaser for value, will prevail against the reserved title of the owner. — Leigh Bros. v. Mobile & Ohio R. R. Co., 58 Ala. 165, 178; 12 Amer. & Eng. Encyc. of Law, pp. 570-71; Lawrence v. Owens, 39 Mo. App. 325; W. W. W. & M. Co. v. Charman, 58 Am. Rep. 382, and notes, 386.
Brantley & Sons having the property in their possession as retail dealers in goods of that kind with power and authority to sell, a sale by them to one ignorant of the fact that by the terms of the consignment of the *488property to Brantley & Sons,' Bent, the owner stipulated for a retention of the title in himself until the purchase price should be paid by Brantley & Sons, or by any purchaser from them, vested good title in such purchaser if he paid value ; and it is obviously immaterial whether the price was paid in money or by a transfer of other property to or for Brantley & Sons.
Affirmed.